DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                PAUL F. HANNAN and AMY HANNAN,
                           Appellants,

                                     v.

                        ONEWEST BANK, FSB,
                             Appellee.

                              No. 4D17-506

                               [July 5, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Peter D. Blanc, Judge; L.T. Case No. 502012CA012784 AW.

  Michael Vater, Kyle M. Costello and Kendrick Almaguer of The Ticktin
Law Group, PLLC, Deerfield Beach, for appellants.

  David Rosenberg, Cynthia L. Comras and Jarrett Cooper of Robertson,
Anschutz & Schneid, P.L., Boca Raton, for appellee.

PER CURIAM.

  Affirmed. Kelly v. Bankunited, FSB, 159 So. 3d 403, 405 (Fla. 4th
DCA 2015).

WARNER, MAY and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.